Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146004 & (16)(17)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 146004
                                                                     COA: 311404
                                                                     Macomb CC: 2012-000931-FC
  DEREK C. BRAME,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 27, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for stay is DENIED.

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would vacate that part of the
  Macomb Circuit Court’s June 29, 2012 order addressing the prosecutor’s evidence
  offered under MRE 404(b)(2), and would remand this case to permit the trial court, at its
  discretion, to allow the prosecution to submit a proper notice of intent to introduce other
  acts evidence.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 23, 2012                    _________________________________________
         p1023                                                                  Clerk